DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 3/19/2020 has been entered.
EXAMINER’S AMENDMENT
	Authorization for this examiner’s amendment was given in a telephone interview with attorney Barry Blount on 7/1/2022. 
The application has been amended as follows: 
IN THE CLAIMS:
In claim 20, line 4, delete “one or more”.
In claim 20, line 6, delete “the”, the second occurrence, insert --a--.
In claim 20, line 14, before “recipes”, insert --the individual--.
In claim 20, line 20, before “recipes”, insert --the individual--.
In claim 20, line 22, delete “a”, insert --the--.
In claim 24, line 8, delete “the”, the first occurrence, insert --a--.
In claim 24, line 16, delete “an”, insert --the--.
In claim 24, line 21, delete “a”, insert --the--.
Allowable Subject Matter
Claims 20-27 are allowed.
 	The following is an examiner’s statement of reasons for allowance: The closest prior art to the claimed invention is to Peters (AU 2016208413). Regarding claims 20 and 24, Peters discloses preparing a beverage according to an individual recipe using a preparation device, the preparation device having a positioning device for a drinking vessel and a receiving device for receiving an identification feature, the preparation device creates individual recipes and stores the individual recipes to a data storage unit as a first recipe pool and a second recipe pool, wherein the first recipe pool can be managed by the user, the second recipe pool is larger than the first recipe pool, and the data storage unit is part of a data processing unit that can be accessed via an Electronic Data Processing (EDP) network; linking the identification feature to the first recipe pool; receiving the drinking vessel into the preparation device; receiving the identification feature; retrieving, by the preparation device, the first recipe pool that is linked to the identification feature, and proposing recipes of the first recipe pool to the user for selection. In combination with other claimed limitations, Peters and or any other prior arts fails to teach, suggest or make it obvious to a person skilled in the art the novelty of the invention with regard to modifying the processor as such to include a starting countdown, an automated selection is made from the first recipe pool if the countdown has finished, and the automated selection can be stopped by the user; if the automated selection is stopped by the user, retrieving, by the preparation device, the second recipe pool from the data storage unit, and proposing recipes of the second recipe pool to the user for selection; and preparing the beverage according to the automated selection or a user selection from the first recipe pool or the second recipe pool.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201. The examiner can normally be reached Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BOB ZADEH/Examiner, Art Unit 3754